Case: 21-1466     Document: 78    Page: 1   Filed: 09/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                EDDY JEAN PHILIPPEAUX,
                    Plaintiff-Appellant

                             v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2021-1466
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00275-DAT, Judge David A. Tapp.
                  ______________________

                 Decided: September 7, 2021
                   ______________________

    EDDY JEAN PHILIPPEAUX, Miami, FL, pro se.

     LIRIDONA SINANI, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., ELIZABETH
 MARIE HOSFORD.
                  ______________________

 Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.
Case: 21-1466     Document: 78     Page: 2    Filed: 09/07/2021




 2                                           PHILIPPEAUX   v. US



 PER CURIAM.
     Eddy Jean Philippeaux appeals from a final judgment
 entered for the United States in Philippeaux v. United
 States, Case No. 20-275C (Fed. Cl. Dec. 1, 2020). Mr.
 Philippeaux seeks to have his honorable discharge from the
 United States Navy recast as a disability retirement. The
 Board for Corrections of Naval Records (“Board”) deter-
 mined that no change to his record was warranted. The
 Court of Federal Claims (“Claims Court”) found that the
 Board decision was not arbitrary, capricious, unsupported
 by evidence, or contrary to law, and granted judgment on
 the administrative record in favor of the United States. On
 appeal, Mr. Philippeaux challenges the Claims Court’s re-
 mand to the Board for reconsideration of an earlier decision
 and the Claims Court’s subsequent decision granting the
 United States judgment on the administrative record. Be-
 cause the Claims Court’s remand decision was not an abuse
 of discretion and because the Board’s decision is supported
 by substantial evidence, we affirm.
                       I.     BACKGROUND
     In 1977, while on active duty aboard the U.S.S.
 McCandless, Mr. Philippeaux struck his face against a
 wall. He suffered a minor laceration near his eye. He re-
 ceived two sutures and then returned to duty.
     Three years later, in 1980, he was honorably dis-
 charged from the Navy with an RE-1 reenlistment code,
 designating that he was eligible for reenlistment. Before
 his discharge, he underwent a medical examination which
 noted no significant medical conditions. He reported that
 he was healthy and had no history of head injury, head-
 aches, dizziness, eye trouble, thyroid trouble, chest pain, or
 memory loss, among other conditions. Performance evalu-
 ations from before his discharge reported that he “met the
 minimum requirements of his rate and job assignment” but
 exhibited “marginal performance” attributable to
Case: 21-1466      Document: 78    Page: 3    Filed: 09/07/2021




 PHILIPPEAUX   v. US                                        3



 “domestic problems” and his “preparations for his transi-
 tion to the civilian community.” S. App. 1432. 1
     The day after his honorable discharge, he enlisted in
 the United States Air Force Reserve. Three years later, in
 1983, he enlisted in the Air National Guard.             Mr.
 Philippeaux underwent another medical examination for
 his enlistment in the Air National Guard. He again re-
 ported that he was in good health with no history of head
 injuries, headaches, dizziness, eye trouble, thyroid trouble,
 chest pain, or memory loss. In 1989, he was discharged
 from the Air National Guard for unsatisfactory participa-
 tion.
     In 1996, sixteen years after his discharge from the
 Navy, Mr. Philippeaux sought service-connected disability
 benefits. The examining physician at a Department of Vet-
 erans Affairs (“VA”) Outpatient Clinic diagnosed Mr.
 Philippeaux with dysthymic disorder. 2 The VA awarded
 Mr. Philippeaux a 70% disability rating due to a “Psychotic
 Disorder,” effective February 27, 1995. The VA later rated
 Mr. Philippeaux 100% disabled with service-connected
 “Psychotic Disorder,” effective July 1, 2008.
     In 2009, Mr. Philippeaux sought service-connected
 benefits for an alleged traumatic brain injury and residual
 conditions associated with that alleged injury. The VA de-
 nied his claim. Mr. Philippeaux appealed that decision.
     In 2018, while his traumatic brain injury disability
 claim was pending before the United States Court of


     1 All S. App. citations refer to the Corrected Supple-
 mental Appendix filed by the United States in this appeal,
 Dkt. No. 62.
     2 Dysthymic disorder is a chronic depression. Dysthy-

 mia, JOHNS HOPKINS MEDICINE, https://www.hopkinsmedi-
 cine.org/health/conditions-and-diseases/dysthymia    (last
 visited Aug. 11, 2021).
Case: 21-1466     Document: 78      Page: 4    Filed: 09/07/2021




 4                                            PHILIPPEAUX   v. US



 Appeals for Veterans Claims, Mr. Philippeaux applied for
 correction of his military record to reflect disability retire-
 ment pursuant to 10 U.S.C. § 1201. The Board denied Mr.
 Philippeaux’s request, finding that “the preponderance of
 the evidence did not support a finding that [Mr.
 Philippeaux was] unfit for continued naval service for any
 disability condition at the time of [his] discharge from the
 Navy.” S. App. 86. The Board provided two reasons for its
 determination. First, the Board “could not establish a
 nexus between [Mr. Philippeaux’s] poor performance [lead-
 ing up to his discharge from the Navy] and any medical
 condition.” S. App. 86. “Second, and more importantly, the
 Board concluded [that Mr. Philippeaux’s] subsequent en-
 listment in the U.S. Air Force in April 1984 was strong ev-
 idence of fitness for active duty at the time of [his]
 discharge from the Navy in 1980.” S. App. 87.
      After the Board denied his request, Mr. Philippeaux
 filed a complaint in the Claims Court asserting, first, that
 he has a right to disability retirement under 10 U.S.C.
 § 1201, and, second, that the government violated his con-
 stitutional due process and equal protection rights. During
 that proceeding, the government sought voluntary remand
 to the Board because the Board had incorrectly stated that
 Mr. Philippeaux was “fit to enlist in the Air Force approxi-
 mately 3.5 years after” his 1980 discharge, when Mr.
 Philippeaux in fact enlisted in the Air Force Reserve only
 a day after being honorably discharged from the Navy and
 then enlisted in the Air National Guard in 1983. The gov-
 ernment also sought remand to allow the Board to consider
 additional records submitted by Mr. Philippeaux. The
 Claims Court granted the government’s unopposed motion.
     On remand, the Board again denied Mr. Philippeaux’s
 application, finding that the “evidence did not establish
 probable material error or injustice.” S. App. 82. The
 Board relied on the two physical examinations conducted
 in 1980 and 1983 in which Mr. Philippeaux had attested to
 his good health and denied experiencing a litany of
Case: 21-1466      Document: 78   Page: 5   Filed: 09/07/2021




 PHILIPPEAUX   v. US                                      5



 enumerated medical complaints. The Board found that Mr.
 Philippeaux’s post-discharge medical diagnoses and 1996
 VA assigned disability ratings were not probative of
 whether Mr. Philippeaux was fit for continued service as of
 1980, particularly because contemporaneous medical rec-
 ords from 1980 reported that he was in good health with no
 issues. The Board again found that performance evalua-
 tions from 1980 documenting Mr. Philippeaux’s marginal
 military performance did not show lack of fitness for con-
 tinued service, as the Navy also recommended Mr.
 Philippeaux for reenlistment and he went on to serve in the
 Air National Guard from 1983 to 1989.
      Following the Board’s decision on remand, the United
 States filed a motion for judgment on the administrative
 record before the Claims Court. The United States also
 sought dismissal of Mr. Philippeaux’s constitutional claims
 for lack of jurisdiction. The Claims Court granted both.
     Mr. Philippeaux appeals the Claims Court’s grant of
 judgment on the administrative record in favor of the
 United States. We have jurisdiction under 28 U.S.C.
 § 1295(a)(3).
                       II.   DISCUSSION
     Mr. Philippeaux appears to challenge two of the Claims
 Court’s decisions on appeal. First, he challenges the
 Claims Court’s remand to the Board for reconsideration.
 Second, he challenges the Claims Court’s determination
 that the Board’s decision is supported by substantial evi-
 dence.
                 A. Remand for Reconsideration
     Mr. Philippeaux argues that the remand decision was
 incorrect for several reasons. He seems to argue that the
 remand improperly gave the Board a second bite at the ap-
 ple—an opportunity to correct its prior misstatement of his
 military service history and develop a new rationale to
 deny his claim. He asserts that the Board had no authority
Case: 21-1466     Document: 78     Page: 6    Filed: 09/07/2021




 6                                           PHILIPPEAUX   v. US



 to re-adjudicate his claim under 32 C.F.R. § 723.9, which
 provides that “[a]fter final adjudication, further considera-
 tion will be granted only upon presentation by the appli-
 cant of new and material evidence or other matter not
 previously considered by the Board.” He appears to argue
 that the Board’s decision after remand was ultra vires and,
 therefore, non-justiciable. He further argues that the re-
 mand was an unconstitutional violation of his Fifth
 Amendment due process rights.
     We hold that the Claims Court’s remand to the Board
 for reconsideration was not an abuse of discretion. The
 Tucker Act, under which the Claims Court had jurisdiction
 to hear this case, authorizes the Claims Court “to remand
 appropriate matters to an administrative or executive body
 or official with such directions as it may deem proper and
 just.” See 28 U.S.C. § 1491(a)(2). And precedent from this
 court and the Supreme Court shows that the Claims Court
 did not abuse its discretion in remanding in this case.
     We have previously identified several circumstances
 where an agency may request a remand, including to re-
 consider its previous position without confessing error.
 SKF USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed.
 Cir. 2001). Where an agency requests a remand to recon-
 sider its previous position, “the reviewing court has discre-
 tion over whether to remand.” Id. “[I]f the agency’s
 concern is substantial and legitimate, a remand is usually
 appropriate.” Id.
     The Supreme Court has held that where “the record be-
 fore the agency does not support the agency action, if the
 agency has not considered all relevant factors, or if the re-
 viewing court simply cannot evaluate the challenged
 agency action on the basis of the record before it, the proper
 course, except in rare circumstances, is to remand to the
 agency for additional investigation or explanation.” Fla.
 Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985); see
 also Walls v. United States, 582 F.3d 1358, 1367 (Fed. Cir.
Case: 21-1466      Document: 78   Page: 7   Filed: 09/07/2021




 PHILIPPEAUX   v. US                                      7



 2009). The Supreme Court noted that “[t]he reviewing
 court is not generally empowered to conduct a de novo in-
 quiry into the matter being reviewed and to reach its own
 conclusions based on such an inquiry.” Fla. Power, 470
 U.S. at 744. “The focal point for judicial review should be
 the administrative record already in existence, not some
 new record made initially in the reviewing court.” Id. at
 743. In a previous case in which a veteran presented new
 evidence to the Claims Court rather than to the Board, we
 required the Claims Court to remand to the Board for con-
 sideration of that new evidence. Walls, 582 F.3d at 1368.
      The Claims Court did not abuse its discretion when it
 remanded to the Board for reconsideration. The Board’s
 previous decision evinced a misunderstanding of Mr.
 Philippeaux’s service history which the Board, rather than
 the Claims Court, was in the best position to correct. Sim-
 ilarly, the Board, rather than the Claims Court, was in the
 best position to review new evidence Mr. Philippeaux pre-
 sented to the Claims Court. Contrary to Mr. Philippeaux’s
 arguments, the Claims Court did not give the Board an im-
 proper second chance to come up with some new reason to
 deny his claim. It properly permitted the Board to correct
 the record and review new evidence.
     Mr. Philippeaux’s arguments that the Board’s decision
 on remand is non-justiciable, that the Board did not have
 the power to reconsider on remand because he had not re-
 quested reconsideration, and that the remand was a viola-
 tion of his Fifth Amendment due process rights are
 unavailing. First, at no point in these proceedings does it
 appear that the government admitted that Mr. Philippeaux
 was entitled to his requested relief. It merely requested
 remand for the Board to reconsider its decision in light of
 the factual inaccuracy in one of the Board’s reasons for
 denying Mr. Philippeaux’s claim. Thus, there was always
 a live controversy over Mr. Philippeaux’s right to his re-
 quested relief and the case was justiciable throughout.
 Second, 32 C.F.R. § 723.9 provides for Board
Case: 21-1466    Document: 78     Page: 8    Filed: 09/07/2021




 8                                          PHILIPPEAUX   v. US



 reconsideration on an applicant’s request, but does not
 limit a court’s ability to remand for reconsideration. The
 Board was not acting outside of its mandate when it recon-
 sidered the case on remand from the Claims Court. Third,
 there is no evidence that Mr. Philippeaux was ever denied
 the “essential requirements of due process”: “notice and an
 opportunity to respond.” See Cleveland Bd. of Educ. v.
 Loudermill, 470 U.S. 532, 546 (1985). The record shows
 that he was provided notice of the government’s remand
 request, the Claims’ Courts remand order, and the Board’s
 remand decision. He had the opportunity to participate
 and respond throughout the proceedings. Indeed, the gov-
 ernment called Mr. Philippeaux before they filed their mo-
 tion for voluntary remand and he informed them that he
 did not oppose the request.
          B. Judgment on the Administrative Record
     Mr. Philippeaux appears to challenge the Claims
 Court’s finding that the Board’s decision is supported by
 substantial evidence. He asserts that, contrary to the
 Board’s decision, overwhelming evidence shows that he
 was medically unfit for continued military service as of
 1980. He argues that this evidence shows that his 1977
 injury caused a traumatic brain injury, which went undi-
 agnosed and untreated, and ultimately caused a myriad of
 issues beginning two months after the initial injury and
 continuing to appear over the next several years. These
 various conditions, Mr. Philippeaux asserts, rendered him
 unfit for continued service as of his 1980 discharge from
 the Navy.
      We review the Claims Court’s grant of a motion for
 judgment on the administrative record de novo. Strand v.
 United States, 951 F.3d 1347, 1351 (Fed. Cir. 2020), cert.
 denied, 141 S. Ct. 894 (2020). “In reviewing an adverse de-
 cision of a records correction board, we apply the same
 standard of review that the Court of Federal Claims ap-
 plied, without deference.” Id. This court, like the Claims
Case: 21-1466      Document: 78   Page: 9    Filed: 09/07/2021




 PHILIPPEAUX   v. US                                       9



 Court, reviews records correction board decisions to deter-
 mine if they are “arbitrary, capricious, contrary to law, or
 unsupported by substantial evidence.” Prestonback v.
 United States, 965 F.3d 1363, 1368 (Fed. Cir. 2020). Sub-
 stantial evidence is “such relevant evidence as a reasonable
 mind might accept as adequate to support a conclusion.”
 Edison Co. v. Labor Board, 305 U.S. 197, 229 (1938). It “is
 something less than the weight of the evidence, and the
 possibility of drawing two inconsistent conclusions from
 the evidence does not prevent an administrative agency’s
 finding from being supported by substantial evidence.”
 Consolo v. Federal Maritime Comm’n, 383 U.S. 607, 620
 (1966).
     Substantial evidence supports the Board’s determina-
 tion made after remand. Although there is some evidence
 that Mr. Philippeaux suffered various ailments in the
 months before and the years after his 1980 discharge, sub-
 stantial evidence from that period supports a finding that
 he was in good health and was fit for reenlistment.
     Mr. Philippeaux discounts the contemporaneous evi-
 dence of his medical fitness for reenlistment by asserting
 that brain hemorrhage is an “invisible injury” not readily
 apparent through outside observation. But that assertion
 does not counteract the ample affirmative evidence of Mr.
 Philippeaux’s good health in 1980. Two weeks before his
 discharge from the Navy, he attested to his good health and
 stated that he was not currently suffering from, nor had
 ever experienced, the myriad symptoms he now claims he
 was suffering. The physician conducting his examination
 noted no significant medical conditions. He was thus found
 eligible for reenlistment.       Three years later, Mr.
 Philippeaux underwent another medical examination for
 his 1983 enlistment in the Air National Guard. He again
 attested to his good health and denied experiencing (or ever
 having experienced) many of the symptoms he now claims.
 He was medically cleared for enlistment in the Air
Case: 21-1466    Document: 78     Page: 10     Filed: 09/07/2021




 10                                          PHILIPPEAUX   v. US



 National Guard and went on to serve for six years, includ-
 ing three years of active duty.
      Other evidence further supports the Board’s determi-
 nation. For example, in 1982, Mr. Philippeaux received a
 computerized tomography scan which revealed that he had
 a “normal brain” with a “prominent” pituitary gland that
 “may be in the upper limits of normal.” S. App. 277. A
 physician indicated that a follow-up scan may be needed
 “to rule out the presence of an increasing pituitary lesion,”
 but did not report concerns of traumatic brain injury. Id.
 A medical record from 1979 indicates that Mr. Philippeaux
 was referred to an endocrinologist with a provisional diag-
 nosis of possible hyperthyroidism based on reported symp-
 toms of weight loss, mood swings, and anxiety. But, after
 further examination, Mr. Philippeaux was found to have
 “no evidence of thyroid disease.” S. App. 899.
     Mr. Philippeaux argues that negative performance
 evaluations from 1979 and 1980 and evidence of later-aris-
 ing medical concerns are evidence of his medical unfitness
 to reenlist. But his performance evaluations merely report
 poor performance.       They do not indicate that Mr.
 Philippeaux’s marginal performance was due to medical
 causes. Similarly unavailing is the evidence of later medi-
 cal issues, such as Mr. Philippeaux’s 1982 hospitalization
 due to chest pain and VA award of a 70% disability rating,
 effective in 1995, and a 100% disability rating, effective in
 2008, due to psychosis disorder and service-connected psy-
 chotic disorder. This evidence of later-arising medical is-
 sues does not indicate that Mr. Philippeaux was unfit for
 reenlistment as of 1980. Even if Mr. Philippeaux’s mar-
 ginal military performance in 1980 and later-arising med-
 ical diagnoses were attributable to a medical condition
 from 1980, they would only indicate “the possibility of
 drawing two inconsistent conclusions from the evidence,”
 which “does not prevent an administrative agency’s finding
 from being supported by substantial evidence.” See Con-
 solo, 383 U.S. at 620.
Case: 21-1466      Document: 78    Page: 11   Filed: 09/07/2021




 PHILIPPEAUX    v. US                                     11



                        III.    CONCLUSION
     We have considered Mr. Philippeaux’s remaining argu-
 ments and conclude that they are without merit. For the
 reasons discussed above, we affirm the Claims Court.
                         AFFIRMED
                               COSTS
 No costs.